NON-FINAL OFFICE ACTION
I. Introduction
A)	Patent Undergoing Reissue
This office action addresses reissue of U.S. Patent No. 9,636,056 (the ‘056 Patent). The ‘056 Patent issued on May 2, 2017 and was titled, “PHYSIOLOGICAL TREND MONITOR.” 
The ‘056 Patent is based upon U.S. Application No. 14/683,666 (the ‘666 Application or the base application), filed April 10, 2015.

B)	Relevant Background
1.	Application for Reissue: On April 16, 2019 an application for reissue of the ‘056 Patent was filed and assigned U.S. Application No. 16/385,846 (“the ‘846 Application,” or ‘Instant Reissue Application”). 
2.	AIA  Governance: Because the Instant Reissue Application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  As such, all references to 35 U.S.C. § 251 and 37 C.F.R. §§ 1.172, 1.175, and 3.73 are to the current provisions.
3.	Broadening and Diligence:  Based upon review of the file record the Examiner finds that this instant reissue application is a broadening reissue application, filed within two years of issue of the ‘056 Patent. See April 2019 Remarks, p. 1 stating, inter alia, that ‘claim 1 is broadened by addition of new claim 25 that does not require all the elements of claim 1.’  Accordingly this instant reissue application is for broadening and the diligence requirement of 35 U.S.C. §251 has been satisfied making this instant MPEP §1402, MPEP §1403 and §1412.03.
II. Priority and Effective Filing Date 
The Examiner finds the following claim to priority:  The ‘056 Patent is based upon application no. 14/065,339, filed on Oct. 28, 2013 that is a continuation of application no. 13/557,107, filed on July 24, 2012, now Pat. No. 8,570,167, which is a continuation of application no. 13/018,334, filed on Jan. 31 2011, now Pat. No. 8,228,181, which is a continuation of application no. 12/070,061, filed on Feb. 12, 2008, now Pat. No. 7,880,606, which is a continuation of application no. 11/717,591, filed on Mar. 13, 2007, now Pat. No. 7,355,512, which is a continuation of application no. 11/405,815, filed on April 18, 2006, now Pat. No. 7,190,261, which is a continuation of application no. 10/975,860, filed on Oct. 28, 2004, now Pat. No. 7,030,749, which is a continuation of application no. 10/351,735, filed on Jan 24, 2003.  
Additionally, of that this application claims benefit of domestic priority to U.S. 60/351,510 filed Jan 24, 2002. And, the Examiner finds that no foreign priority is claimed.  Accordingly, the file record indicates an effective filing date of Jan 24, 2002. 

III. First to Invent Provision of AIA .
Because the effective filing date of the Instant Application is before March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Rather, this instant reissue application will be examiner under the Pre AIA  First to Invent provisions. 


IV. Restriction 
A)	Restriction to Original Presentation. 
Newly submitted claims 10-24 are directed to an invention that is independent or distinct from the invention originally claimed and patented for the following reasons: 
1.	Invention I, claims 1-9 and 25 are the originally patented invention e.g. apparatus for measuring a physiological trend by using the output of an optical sensor and detecting the attenuation of light and calculating the parameter based upon the light attenuation and sounding an alarm based upon the trend in in the calculated parameter, classified in CPC A61B 5/1455 (optical oximeters); 5/14552 (attach to fingers); 5/14558 (oximetry measured change).
This classification covers, among other things, using optical sensors, e.g. spectral photometrical oximeters using for example the measured change in the polarization characteristic of light.
2.	Invention II, claims 10-24, are directed to particular apparatus an process performed by for detecting an irregular heartbeat by using the output of an optical sensor to obtain a plethysmograph and concluding on an irregular heartbeat based upon the plethysmograph and outputting an alarm on a correspondence with an irregular heartbeat such as an arrhythmia, classified in CPC A61B 5/02 (Detecting and measuring); 5/021 (measuring pressure); 05/02427 (Plethysmograph); 5/0205 (simultaneous evaluation of conditions).  
This classification covers, among other things, Detecting, measuring or recording pulse, heart rate, using photo-plethysmograph signals, blood pressure or blood flow; 
3.	Inventions I and II are related in that they are based upon an optical signal and sensor.  However inventions I and II are distinct.  Invention I is directed performing a modified version of standard oximeter type measurements as shown in Figure 5 of the ‘056 Patent. The measurements are based upon the attenuation of the sensed signal and invention II is performing plethysmography based upon a sensed signal and evaluating the plethysmography for irregular heartbeat as shown in Figure 7 of the ‘056 Patent.  As noted above, invention II has a separate utility and recognition in the art as a separate subject for inventive effort. Accordingly invention II requires a different familiarization of technology, e.g. common names of devices and components and the generations of systems. As such, the common names, devices and components and generations of techniques in that field are different then the search and familiarization of invention I that has already be performed in the original prosecution. 
Accordingly if examined with Invention I, invention II would require a separate search for relevant prior art.
4.	Since applicant has received an action on the merits for the originally presented Invention I, e.g., in the original prosecution of the base application, that invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claim 10-24 are withdrawn from consideration and not further examined in the prosecution of this instant reissue application as being directed to a 
B)	Divisional Application
As noted above, claims 1-9 and 25 are constructively elected. The examiner notes that a divisional reissue application directed to the constructively non-elected invention(s) may be filed.  If the original patent claims are found allowable and no error(other than the failure to present the non-elected claims) is being corrected in the reissue application under examination, and a divisional application has been filed for the non-elected claims, further action in the application will be suspended, pending resolution of the divisional application. The claims to the original patented invention will continue to be examined and the non-elected claims (to any added invention(s)) will be held in abeyance in a withdrawn status. The non-elected claims will only be examined if filed in a divisional reissue application.  See MPEP §§1450 to 1451.

V. Status of Claims 
A)	Claims Addressed in this Proceeding.
1.	Patent Claims: Claims 1-9 were the patent claims in the ‘056 Patent (“Patent Claims”).
2.	New Claims: Claims 10-25 have been added by this instant reissue application (“New Claims”).
3.	Pending Claims: Claims 1-25 are pending ("Pending Claims").
Withdrawn Claims: Of the above claims, claims 10-24 are subject to a restriction requirement and are therefore withdrawn from consideration (“Withdrawn Claims”).    
5.	Examined Claims: Claims 1-9, and 25 are examined in this office action (“Examined Claims”). 

B)	Claim Status As a Result of This Office Action
1.	Claims 1-9 and 25: Rejected under 35 U.S.C. §112.
2.	Claims 1-9 and 25: Rejected under 35 U.S.C. §103.

VI. Acknowledgements
1.	Patent Term: Based upon a review of the file record the Examiner finds that the Patent has not expired.  Additionally the file record indicates that the 3.5 year maintenance fee has posted.   
2.	Gazette Notice: The Examiner finds that notice of this instant application was published in the USPTO official gazette on July 30, 2019. 
3.	Litigation Review: Based upon a review of statements in the Applicants Remarks, a USPTO Litigation Search, and an Examiner independent review of the file itself the Examiner finds that the ‘056 Patent is not involved in litigation. 
4.	Concurrent Proceeding Review: Based upon the statements in the Applicant’s remarks, review of the file record, and a review of the USPTO PTAB processing system the Examiner cannot locate any concurrent post grant proceedings involving the ‘056 Patent.
Information Disclosure Statements: The information disclosure statements filed 07/05/2019 have been considered and placed of record in the file. 

VII. Terms Applied
	PHOSITA -	Person Having Ordinary Skill in the Art.
BRI -	Broadest Reasonable Interpretation.
Original Application – “The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history.” See MPEP §1412.02.

VIII. Statutes Relevant to this Office Action
A)	35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b) or Second Paragraph

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112(f) or Sixth Paragraph

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


B)	35 U.S.C. § 103
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


IX. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.
A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After a careful review of the original specification the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes that for terms other than those noted directly above the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim 1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Processor:  "The part of a computer system that operates on data – called also a central processing unit." Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
2.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed" Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.2

C)	35 U.S.C. §112 6th Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner has evaluated the claims and finds the following: 
I)	Evaluation of Functional Phrases in claims 1-8 and 25: The Examiner finds that the following phrases, from claims 1-9 and 25 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
	In the following analysis of the Functional Phrases the Examiner notes: 
“In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” 
-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).

Functional Phrase #1 (FP #1): “processor configured to receive a sensor signal from an optical sensor coupled with a patient, the sensor signal responsive to light attenuated by body tissue of the patient; calculate a physiological parameter and a physiological parameter trend based on the sensor signal; output a value of the physiological parameter for presentation on a display; and output an audible alarm once the physiological parameter reaches a threshold if the physiological parameter trend is not trending upward,” as recited in claim 1 lines 3-11. 
 
Functional Phrase #2 (FP #2): “processor . . . configured to suppress the audible alarm once the smoothed physiological parameter rises above the threshold, even if the physiological parameter trend is flat or trending downward,” as in claim 2 lines 1-3. 

Functional Phrase #3 (FP #3): “processor . . . configured to suppress the audible alarm once the physiological parameter trend begins to trend upward, even if the physiological parameter is under the threshold,” as in claim 3 lines 1-3.

Functional Phrase #4 (FP #4): “processor . . . configured to calculate the physiological parameter by smoothing physiological parameter values,” as in claim 4 lines 1-2. 

Functional Phrase #5 (FP #5): “processor . . . configured to calculate the physiological parameter by integrating physiological parameter values,” as in claim 5 lines 1-2. 

Functional Phrase #6 (FP #6): “processor . . . configured to calculate the physiological parameter trend using a curve-fitting technique,” as in claim 6 lines 1-2. 

Functional Phrase #7 (FP #7): “processor . . . configured to output the audible alarm responsive to the physiological parameter trend being negative,” as in claim 7 lines 1-2. 

Functional Phrase #8 (FP #8): “processor . . . configured to output the audible alarm responsive to the physiological parameter trend being zero,” as in claim 8 lines 1-2. 

Functional Phrase #9 (FP #9): “processor configured to: receive a sensor signal from an optical sensor coupled with a patient, the sensor signal responsive to light attenuated by body tissue of the patient; calculate a physiological parameter based on the sensor signal; output a value of the physiological parameter for presentation on a display; and output an audible alarm once the physiological parameter reaches a threshold if a physiological parameter trend of physiological parameter values is not trending upward,” as in claim 25 lines 3-11.

a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrases #1 to #9 do not use the phrase “means for.” Therefore the issue arising under Invocation Prong (A) then 
First, within the claimed “processor configure to” phrase, (and construing the claim according to the required precepts of English grammar), ‘processor’ is a noun.  Moreover and based upon a review of the entire Functional Phrases #1 to #9, the only structural noun3 in the entire Functional Phrases #1 to #9 is ‘processor.’  In other words, although there may be other nouns within the phrase (e.g. “optical sensor” in FP#1 and FP#9), these other nouns within Functional Phrases #1 to #9 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘processor.’
Second, looking at the original specification filed 04/10/2015 in the base application 14/683,666 (“specification”).  The Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the term “processor” (alone) denotes sufficient structure to perform the claimed function. The best the Examiner can determine from reviewing the ‘056 Patent specification is that the term processor does not represent any particular structure.  For example, the term processor is generally being applied with adjectives, e.g. ‘alarm processor’ ‘parameter processor,’ to recite the intended function (See 14/683,666 “specification”, at Par [0016].). Accordingly the best the Examiner can conclude is that 
Third, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the term “processor” (alone) has achieved recognition as noun denoting sufficient structure to perform the entire claimed function.  See Examiner Sources for BRI above “Section XVI (B), titled “sources for broadest reasonable interpretation.” The best the Examiner can find is that term processor means a computer system that operates on data like a central processing unit that has the function of receiving data (input) and producing results (output). However a PHOSITA understands that a central processing unit that has the function of receiving data and producing results (alone), cannot perform the claimed function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art of record for evidence that “processor executing instructions” has an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that term “processor” has an art-recognized structure to perform the claimed function. For example, Mendelson (U.S. 2002/0042558) at Par [0080] describes a processor executing instructions as aa standard microprocessor. However a PHOSITA understands that a standard 
Accordingly the Examiner concludes that the phrase “processor” as set forth in Functional Phrase #1 to #9 is being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because “processor” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #1 to #9 meet invocation Prong (A).

b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claim, the Examiner finds that the functions associated with Functional Phrase #1 to #9 are as follow:  

Function of Functional Phrase #1 (FP #1): “receive a sensor signal from an optical sensor coupled with a patient, the sensor signal responsive to light attenuated by body tissue of the patient; calculate a physiological parameter and a physiological parameter trend based on the sensor signal; output a value of the physiological parameter for presentation on a display; and output an audible alarm once the physiological parameter reaches a threshold if the physiological parameter trend is not trending upward.” 

Function of Functional Phrase #2 (FP #2): “suppress the audible alarm once the smoothed physiological parameter rises above the threshold, even if the physiological parameter trend is flat or trending downward.” 

Function of Functional Phrase #3 (FP #3): “suppress the audible alarm once the physiological parameter trend begins to trend upward, even if the physiological parameter is under the threshold.” 
Function of Functional Phrase #4 (FP #4): “calculate the physiological parameter by smoothing physiological parameter values.” 

Function of Functional Phrase #5 (FP #5): “calculate the physiological parameter by integrating physiological parameter values.” 

Function of Functional Phrase #6 (FP #6): “calculate the physiological parameter trend using a curve-fitting technique.” 

Function of Functional Phrase #7 (FP #7): “output the audible alarm responsive to the physiological parameter trend being negative.” 

Function of Functional Phrase #8 (FP #8): “output the audible alarm responsive to the physiological parameter trend being zero.” 

Function of Functional Phrase #9 (FP #9): “receive a sensor signal from an optical sensor coupled with a patient, the sensor signal responsive to light attenuated by body tissue of the patient; calculate a physiological parameter based on the sensor signal; output a value of the physiological parameter for presentation on a display; and output an audible alarm once the physiological parameter reaches a threshold if a physiological parameter trend of physiological parameter values is not trending upward.” 

Because Functional Phrases #1 to #9, include the functions expressly noted above, the Examiner concludes that Functional Phrase #1 to #9 meet invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing the functions, the functions within the functional phrases will have their ordinary and accustomed meaning.

c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrases #1 to #9, the Examiner finds that Functional Phrases #1 to #9 do not contain sufficient structure for performing 
Because Functional Phrases #1 to #9 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrases #1 to #9 meets invocation Prong (C).
Because Functional Phrases #1 to #9 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrases #1 to #9 invokes § 112 ¶ 6.
II)	Evaluation of Corresponding Structure for Functional Phrases of Functional Phrases #1 to #9 found to invoke 35 U.S.C. §112 Sixth Paragraph: 
a) 	For Functional Phrase #1 and #9: Based upon a review of the original disclosure of the ‘056 Patent, i.e. in application 14/683,666 (‘666 Application) the Examiner finds that the corresponding structure for Functional Phrase #1 and Functional Phrase #9 is a processor 420 an/or logic circuits, (See Par [0017] [0018], ‘666 Application Specification, discussing that a processor tracks Oxygen Saturation details that signal a physiological event) programed with an algorithm of: (a) receive a sensor signal; (b) track the sensor signal as a physiological parameter; (c) output a signal for display; (d) determine a threshold; (e) determine the trend in the signal; and (f) output an alarm signal when the signal is at the threshold and not trending upward  (See ‘666 Application specification Par [0017] to [0019]). The processor is thereby a specialized programmed processor operating according to the instructions. 
For Functional Phrase #2, #3 and #7: Based upon a review of the original disclosure of the ‘056 Patent, i.e. in application 14/683,666 (‘666 Application) the Examiner finds that the corresponding structure for Functional Phrase #2 and Functional Phrase #3 is the same as that of Functional Phrase #1 and Functional Phrase #9. For example as noted above the corresponding structure for Functional Phrase #1 and #9 includes the ‘and’ operation as in step (f) output an alarm signal when the signal is at the threshold and not trending upward. As such the functions of Functional Phase #2, #2 and #7 would be realized (See ‘666 Application specification Par [0017] to [0019]). The processor is thereby a specialized programmed processor operating according to the instructions.
c) 	For Functional Phrase #4 and #5: Based upon a review of the original disclosure of the ‘056 Patent, i.e. in application 14/683,666 (‘666 Application) the Examiner finds that the corresponding structure for Functional Phrase #2 and Functional Phrase #3 is the same as that of Functional Phrase #1 and Functional Phrase #9 with the additional step of integrating the physiological parameter value after the step of (b) track the sensor signal as a physiological parameter (See ‘666 Application specification Figure 4). The processor is thereby a specialized programmed processor operating according to the instructions.
d) 	For Functional Phrase #6: Based upon a review of the original disclosure of the ‘056 Patent, i.e. in application 14/683,666 (‘666 Application) the Examiner finds that the corresponding structure for Functional Phrase #2 and Functional Phrase #3 is the same as that of Functional Phrase #1 and Functional Phrase #9 with the additional step of curve fitting the physiological parameter value after the step of (b) track the 

III)	Evaluation of Dependent Claim 9: The Examiner finds that dependent claim 9, does not include functional phrases but only modifies claim 1 without removing the functional phrases in claim 1, recited above, from governance of 35 U.S.C. §112 Sixth Paragraph. Additionally the Examiner finds that claim 9 does not alter the Examiner interpretation of corresponding structure recited above. 
Accordingly, claim 9 is interpreted the same as recited above for the corresponding structures.   

D)	Computer Implemented Means-Plus-Function Limitations 
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).

An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
-	MPEP 2181 II B.

E)	Overcoming Invocation of 35 U.S.C. §112 Sixth Paragraph
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

F)	Conclusion Claim Interpretation 
Accordingly, because of the Examiners’ findings above that except for the term “non control information,” the Applicant is not his own lexicographer and for functional 
In addition any claim terms and phrases that do not invoke 35 U.S.C. §112, 6th paragraph, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

X. Prior Art Rejections 
A)	Claims 1-5, 7-9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Jr. et al. (U.S. 5,865,736) in view of Craig, Jr. et al. (U.S. 4,869,253). 
1.	Regarding claims 1 and 25: Baker discloses a system for non-invasively monitoring physiological trends (See Baker Figure 1 below and C2:L58-67 reprinted below discussing a Pulse Oximeter for measuring a physiological parameter. As in 

    PNG
    media_image1.png
    272
    307
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    257
    302
    media_image2.png
    Greyscale

	-  Baker, Figure 1. 				-  Baker, C2:L48-67. 

Baker discloses the system comprising: a processor (CPU 50, Figure 2 below) configure to receive a sensor signal from an optical sensor coupled with a patient, the sensor signal responsive to light attenuated by body tissue of the patient (See Baker Figure 2 and C3:L3-38 reprinted below. Baker discusses that the photo sensor ‘16’ picks up light transmitted through the patient tissue from LED ‘29’, for example Finger, 14 Figure 1 above. Thus attenuated light. The signal from the sensor is passed to processor 44 including CPU 50 for analysis of the physiological parameter, such as oxygen saturation levels in the patients’ blood. See C1:L9-23 discussing oximeters measuring oxygen saturation in blood.  

    PNG
    media_image3.png
    432
    316
    media_image3.png
    Greyscale
     
    PNG
    media_image4.png
    285
    279
    media_image4.png
    Greyscale

		-  Baker, Figure 2. 				-  Baker C3:L3-25. 

Baker discloses calculate a physiological parameter and a physiological parameter trend based on the sensor signal (See Baker Figure 3 below, C3:L18-41 below and C5:L15-24 below discussing that to determining when to sound the saturation alarm the processor computes the saturation level of the oximeter output and when the curve is at point 76, 80 and 84 below the saturation threshold 72 the processor integrates the curve to get 78, 82, and 86 or could determine the slop of the curve to determine if the curve is sufficiently below the threshold or trending below the threshold to sound the alarm.).  

    PNG
    media_image5.png
    152
    444
    media_image5.png
    Greyscale

		-  Baker, Figure 3. 

    PNG
    media_image6.png
    309
    303
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    137
    302
    media_image7.png
    Greyscale

	-  Baker C3:L18-41.			            -   Baker, C5:L15-24.
Baker discloses output a value of the physiological parameter for presentation on a display (See C3:L3-25 above, in particular C3:L15-17, discussing the output is sent to the display.). Baker discloses and output an audible alarm once the physiological parameter reaches a threshold (See Baker C2:L48-67, in particular C2:L65-67 discussing an audible or displayed alarm and C3:L42-55 below discussing sounding the alarm when the curve is below the threshold or the integrated curve exceeds a threshold.).

    PNG
    media_image8.png
    183
    302
    media_image8.png
    Greyscale

				-   Baker, C3:L42-55. 
a)	As noted above Baker states that an alarm is sounded based upon the curve being below the threshold and the trend of the curve as determined by integration or slope (See Baker C3:L18-41 and C5:L15-24 above.). However baker does not discloses if the physiological parameter trend is not trending upward.
	 b)	In related art, Craig, Jr. et al. (U.S. 4,869,253) is discussing detection of oxygen saturation levels in an oximeter (See C17:L15-39 reprinted below.).  Craig teaches output an audible alarm if the physiological parameter trend is not trending upward (See Craig, C17:L15-39 below and C18:L33-48 below discussing that the indicator 134 is lighted along with an audible alarm if the trend of the oxygen saturation is downward. Thus not trending upward.).   

    PNG
    media_image9.png
    292
    267
    media_image9.png
    Greyscale
      
    PNG
    media_image10.png
    190
    269
    media_image10.png
    Greyscale
  
 -  Craig, C17:L15-39.				-  Craig, C18:L33-48.  
         	c)	It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Baker’s system for non-invasively monitoring physiological trends to include the sounding the alarm when the trend is not upward, as taught by Craig, because:  
d)	Teaching-Suggestion: Looking at the references Baker C1:L5-50 and Craig C1:L20-37 and C3:L48-65 both discuss that is common for device measuring physiological parameters such as oximeters to have alarms. Additionally Baker states C1:L35-40 that it would be useful to avoid false alarms and Craig C1:L20-36 is discussing that it would be useful to make the information output more accurate to be more useful to the medical staff.  
      	e)	KSR Rational C: Alternatively and instead of using the teaching suggestion-motivation test noted in the paragraph directly above the Examiner also finds:  The proposed modification of Bakers teaching of a system for non-invasively monitoring physiological trends with sounding the alarm when the physiological trend is Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Bakers shows the base device already sounding alarms based upon the trends (See discussion above) one skilled in the art could apply not sounding the alarm when trend is upward as taught by Craig in the same way to the base device with expectation of success and predictable results in a reasonable amount of time because as shown by Baker C1:L5-50 and Craig C1:L20-37 and C3:L48-65 practitioners in this field and where already making oximeters with alarm readouts and sounding alarms on or before the time of the invention.  
2.	Regarding claim 2:  Baker in view of Craig disclose the system of claim 1, wherein the processor is further configured to suppress the audible alarm once the smoothed physiological parameter rises above the threshold, even if the physiological parameter trend is flat or trending downward (See Baker C3:L18-32 discussing that the alarm only sounds when the saturation level is below the threshold. See Craig C17:L15-39 discussing that the downward trend must exceed a limit before an alarm is sounded. Thus even if downward the alarm won’t sound.). 
3.	Regarding claim 3:  Baker in view of Craig disclose the system of claim 1, wherein the processor is further configured to suppress the audible alarm once the physiological parameter trend begins to trend upward, even if the physiological parameter is under the threshold (See Baker C3:L32-52 discussing that saturation curve 76 Figure 3 while below the threshold and trending up will not sound an alarm. See Craig C17:L40-64 discussing that the downward trend indicator 134 Figure 3 only lights 
4.	Regarding claims 4 and 5:  Baker in view of Craig disclose the system of claim 1, wherein the processor is further configured to calculate the physiological parameter by smoothing physiological parameter values and calculate the physiological parameter by integrating physiological parameter values. (See Baker C1:L21-50, C3:L18-67, C4:L39-67 and C5:1-40 discussing that saturation curve 76 is integrated to determine a smoother threshold to avoid abrupt changes in the curve. Additionally several alarm events can be combined into one event when happening intermittently.   and weighted versions can be applied to smooth.).
5.	Regarding claim 7:  Baker in view of Craig disclose the system of claim 1, wherein the processor is further configured to output the audible alarm responsive to the physiological parameter trend being negative (See Craig, C17:L15-39 above and C18:L33-48 above discussing that the indicator 134 is lighted along with an audible alarm if the trend of the oxygen saturation is downward.).
6.	Regarding claim 8:  Baker in view of Craig disclose the system of claim 1, wherein the processor is further configured to output the audible alarm responsive to the physiological parameter trend being zero (See Baker C1:L21-50, C3:L18-67, C4:L39-67 and C5:1-40 discussing that saturation curve 80 is integrated and the alarm is sounded event though the saturation curve has a point of inflection, i.e. zero slope at the bottom of the curve.).


7.	Regarding claim 9:  Baker in view of Craig disclose the system of claim 1, wherein the physiological parameter is selected from the group consisting of oxygen saturation, blood glucose, total hemoglobin concentration, blood pressure, pulse rate, and respiration rate. (See Baker C1:L9-23 and C3:L32-52 discussing that and oximeter measuring blood oxygen saturation. See Craig Figure 17 showing oxygen saturation level read out.).

B)	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Jr. et al. (U.S. 5,865,736) in view of Craig, Jr. et al. (U.S. 4,869,253) and further in view of Gavish et al. (U.S. 6,662,032).
	Regarding claim 6: Baker in view of Craig disclose the system for determine a physiological parameter according to claim 1, as discussed above. 
Baker in view of Craig do not specifically disclose the processor is further configured to calculate the physiological parameter trend using a curve-fitting technique.
Gavish teaches calculate the physiological parameter trend using a curve-fitting technique (See Gavish at C23:L9-29.).  
         It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Baker and Craig’s system for non-invasively monitoring physiological trends to include calculating the physiological parameter trend using a curve-fitting technique, as taught by Gavish, because:  
Teaching-Suggestion: Baker and Craig are discussing systems of measuring and displaying physiological variables and Gavish states C3:L29-40 that it would be 
KSR Rational C: Alternatively and instead of using the teaching suggestion-motivation test noted in the paragraph directly above the Examiner also finds:  The proposed modification of Baker and Craig’s teaching of a system for non-invasively monitoring physiological trends with sounding the alarm when the physiological trend is not upward as taught by Gavish is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Baker and Craig show the base device already sounding alarms based upon the trends (See discussion above) and performing integration and slope modeling to better account for the trend one skilled in the art could apply curve fitting as taught by Gavish in the same way to the base device with expectation of success and predictable results in a reasonable amount of time because as shown by Baker C1:L5-50 and Craig C1:L20-37 and C3:L48-65 practitioners in this field and where already making oximeters with alarm readouts and sounding alarms on or before the time of the invention.

XI. Conclusion
	Claims 1-9 and 25 are rejected under 35 U.S.C. §112 and 35 U.S.C. §103. 
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or 
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the patent.
  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XII. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 
/COLIN M LAROSE/				/H.B.P/Primary Examiner, Art Unit 3992             		SPE, Art Unit 3992            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the Patent, or in the prior art.
        
        2 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971) (noting that it’s appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        3 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.